 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HENRY CHARLES JOHNSON, JR.,                       No. 2:18-cv-2221 JAM CKD P
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    JOHN ARABIA, et al.,
15                       Defendants.
16

17           On August 20, 2018, plaintiff was ordered to file a completed in forma pauperis

18   application within thirty days and was cautioned that failure to do so would result in dismissal.

19   The thirty-day period has now expired, and plaintiff has not responded to the court’s order.

20           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

21   prejudice.

22           These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

24   being served with these findings and recommendations, plaintiff may file written objections with

25   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

26   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

27   /////

28   /////
 1   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 2   1991).

 3   Dated: October 3, 2018
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     john2221.fifp
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
